Title: To Thomas Jefferson from Joseph Rapin, 17 May 1802
From: Rapin, Joseph
To: Jefferson, Thomas


            votre Exelencede philadelphia le 17 May 1802
            après la Conversation que jai eus avec Mr Le Capitaine Louis aux Sujet de la Balourdise de Jean Cremer et de lincapabilitée de Christoph, je prand la Libertée de vous proposer pour Remplacer Ces deux movais domestique  le valet de chambre qui a èté au Service de Monsieur Beingham Cinq-années de Suitte, il est tres fidelle, attentif a Ses devoir et aime a Rester a la Maison je n’en Connois auqu’un qui puisent Convenir a votre Exelence aussi bien que celui la et pour plus ample information Mr le Maire pouras vous Satisfaire attendu quils ont Resté ensemble  Son nom est Duval jai eus Conversation avec lui et lui ai Semplement dit que d’apprès les détaïl que le Capitaine Louis mavoit fait de quelques domestique de votre Maison que j etois persuadé que to ou tard vous auriez Besoin de quelqu’un cela etoit a propos attendu qu’il me demandoit Si je Savois quelque place qui puisent lui Convenir Je lui dis donc que je le Recommanderois a Mr le président et que Si il fesoit affaire la, que Ses devoir Serois, davoir Soing des habillement du president d arranger Ses cheveux de mettre le Couvert de Soigner et nétoyer Largenterie et vererie &c et d ouvrir la porte il me dit que Cetoit a peu près Ses ocupation Lors qu’il etoit chez Mr Beingham alors un autre domestique peut tres bien arranger les Lampes et Couteau et avoir Soing de faire les feux des appartements—je L’ais interoge aussi de ce qu’il gagnois chez Mr B—. il ma dit que Ses Gage etoit 16 dolards par mois et que la Reforme des vetement de Son Maitre qui lui aloit tres bien Sans les faire aranger a Sa taille je pence qu’il demandera 18 dolards pour Gage et habillem. et peutêtre quelque chose de Moin Si Son Linge est blanchi ala Maison
            depuis le depart de Mr Beingham le dit Duval C’est assosié avec un Marchand d Estampe et autres Bagatelles L’associé C’est Marié et la Compagnie est dissu et Duval peut en moin de douze jours etre Rendu a washinton S’il plais a votre Exelence de L’engager  Cristoph est chez moi le docteur lui a Commencé les Grands Remedes qu’il espere pouront detruire la Cose qui affecte le meilleur de Ses yeux qui na point du Catare et que dans deux Semaines le dit docteur Saura Si la vue du Malheureu peut se Recouvrir car S’il ne peut pas voir avec Son meïlleu oeÿl dans L’espace de deux Semaine L’opération Seroit inutille attendu qu’après qu’il lui auroit, enlevé la Catare la même Cause qui affecte le meilleur de Ses yeux existeroit encore dans l autre qui est celui qu’il ne voy pas du tout  alors dans la non Reussitte la Maison de charitée ou L hopital Seroit très necessaire pour ce pauvre infortuné et dans L autre Cas S’il Recouvre un peut de sa vue, avec une petite Recomandation de votre Exelence il pouroit trouver une petite place permanette pour Garder la porte ou quelque chose de Semblable dans quelque Burreaux de la douane ou quel quautre Bureaux ou Maison de ville ou hopiteaux
            Jai Lhonneur d être votre Exelence votre tres attaché et Encien Serviteur
            Rapin
            
            Editors’ Translation
            Your Excellency,Philadelphia 17 May 1802
            After my conversation with Captain Lewis about John Kramer’s stupid action and Christoph’s incompetence, I am taking the liberty of suggesting a replacement for these two bad servants. The valet who served Mr. Bingham for five straight years is very faithful, attentive to his duties, and likes to be home. I do not know anyone who would suit your excellency as well as he would. Mr. Lemaire could provide further information since they stayed together. His name is Duval. I talked to him and told him, simply, that based on the details Captain Lewis had given me about a few of your house servants, I was convinced that you would need someone sooner or later. This came about because he was asking if I knew of any position that might be appropriate for him. I said I would recommend him to the president and that, if he were chosen, his duty would be to take care of the president’s clothing, to arrange his hair, set the table, polish and care for the silver and glassware et cetera, and open the door. He says that was more or less what he did when he was at Mr. Bingham’s. Another servant can very well take care of the lamps and knives and mind the fires in the rooms. I also asked him what he earned at Mr. B’s. He told me his salary was $16 a month along with his master’s used clothing, which fit him very well without alteration. I think he would request $18 for salary and clothing, perhaps a little less if laundry were included.
            After Mr. Bingham’s departure Duval partnered with a dealer of prints and other items. The partner got married and dissolved the company, so Duval could be in Washington within twelve days, if your excellency wished to hire him.
            Christoph is at my house. The doctor began a major treatment that he hopes will destroy the thing that is affecting his better eye, the one without the cataract. In two weeks the doctor will know if the unfortunate man can recover his sight. If he cannot see in two weeks with his better eye, the operation would be useless, since after removing the cataract, the same cause that affects the better eye would still exist in the other one, which does not see at all. If the treatment does not succeed, this poor unfortunate will have to go to the hospital or poor house. If he partially recovers his eyesight, he might, with a recommendation from your excellency, find a simple, permanent position as a doorman or some similar position in a custom house or other office, home, or hospital.
            I am honored, your excellency, to be your faithful and longtime servant.
            Rapin
          